Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/20 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Mathew Hall on 1/22/21.


The application has been amended as follows: 


1.	(Currently amended) A bulk dispute challenge system, comprising:
	a data interface configured to receive a training data set featuring multiple attributes describing data characteristics selected from a historical dispute data set describing disputed events;
	 hardware processor configured to
		execute, via the at least one hardware processor, the machine learning model comprising one or more of a classification and regression tree model, a logistic regression model, a support vector machine model, a random forest model, or a gradient boosting machine model, and
		execute, via the at least one hardware processor 
	a communication interface configured to send to a dispute moderating party the dispute challenge against the dispute based on the dispute decision.

2.	(Original) The bulk dispute challenge system of claim 1, wherein the model generation module is further configured to update the dispute success model based on an accuracy rate.

3.	(Original) The bulk dispute challenge system of claim 1, wherein the model generation module is further configured to determine an impact factor for an attribute of the multiple attributes describing an impact of the attribute on a resulting determination.

4.	(Original) The bulk dispute challenge system of claim 1, wherein the model generation module is further configured to prune an attribute of the multiple attributes from consideration in the dispute success model based on a low impact factor.

5.	(Original) The bulk dispute challenge system of claim 1, wherein the model generation module is further configured to add a previously pruned attribute of the multiple attributes back into consideration for the dispute success model to determine whether an impact factor for the pruned attribute has changed.

6.	(Original) The bulk dispute challenge system of claim 1, wherein the model generation module is further configured to update the dispute success model based on a control dispute result.

7.	(Original) The bulk dispute challenge system of claim 1, further comprising:
	a memory configured to track an accuracy rate for the dispute success model by comparing the predicted probability of success to an actual success rate.

8.	(Currently amended) The bulk dispute challenge system of claim 1, wherein the at least one hardware processor 

9.	(Original) The bulk dispute challenge system of claim 1, wherein the dispute decision module is further configured to factor a bandwidth consumption into the dispute decision.

10.	(Canceled) 

11.	(Currently amended) The bulk dispute challenge system of claim 1, wherein the dispute decision module is further configured to adjust [[a]]the challenge threshold for the predicted probability of success based on a bandwidth estimate.

12.	(Original) The bulk dispute challenge system of claim 1, wherein the dispute decision module is further configured to forgo the dispute challenge based on an administrative constraint.

13.	(Original) The bulk dispute challenge system of claim 1, wherein the dispute decision module is further configured to partition a control group within the dispute set.

14.	(Currently amended) A computing device, having a processor and memory comprising a series of instructions executable by the processor to: 
	select a training data set featuring multiple attributes describing data characteristics from a historical dispute data set describing disputed events;
	apply a machine learning model to the training data set to generate a dispute success model configured to calculate a predicted probability of success for disputes based upon the multiple attributes, the machine learning model comprising one or more of a classification and regression tree model, a logistic regression model, a support vector machine model, a random forest model, or a gradient boosting machine model; 
	create the dispute success model that calculates a predicted probability of success for dispute challenges based on the multiple attributes;
	provide the dispute success model to a dispute decision module to use in determining whether to challenge a dispute based on the predicted probability of success by applying a challenge threshold to the predicted probability of success combined with a dispute return of investment, the dispute decision module being configured to receive, via a data interface, a dispute set comprising the dispute, and the challenge threshold being applied to determine a dispute decision comprising a decision regarding whether to challenge the dispute; 
based upon the dispute decision, send the dispute to a dispute moderating party; and
update the dispute success model based on an accuracy rate.

15.	(Previously presented) The computing device of claim 14, wherein the computing device is further configured to
	track the accuracy rate for the dispute success model by comparing the predicted probability of success to an actual success rate.

16.	(Canceled) 

17.	(Original) The computing device of claim 14, wherein the computing device is further configured to
	determine an impact factor for an attribute of the multiple attributes describing an impact of the attribute on a resulting determination.

18.	(Original) The computing device of claim 14, wherein the computing device is further configured to
	prune an attribute of the multiple attributes from consideration in the dispute success model based on a low impact factor.








19.	(Currently amended) On a computing device, a machine-implemented method, the method comprising:
	receiving, on the computing device, a dispute success model that calculates, by execution of the model on the computing device, a predicted probability of success for disputes generated by applying a machine learning model to a training data set featuring multiple attributes describing data characteristics of disputed events, the machine learning model comprising one or more of a classification and regression tree model, a logistic regression model, a support vector machine model, a random forest model, or a gradient boosting machine model, and the machine learning model having been trained by application of the machine learning model to a training data set comprising the multiple attributes to generate the dispute success model; 
	receiving, on the computing device, a dispute set;
	applying, on the computing device, the dispute success model to a dispute of [[a]]the dispute set;
	calculating a predicted probability of success for a dispute challenge; 
	performing, on the computing device, a dispute decision for the dispute based in part on the predicted probability of success by applying a challenge threshold to the predicted probability of success combined with a dispute return of investment[[:]]; and 
	executing, on the computing device, the dispute challenge to the dispute based on the dispute decision and [[a]]the dispute return on investment.

20.	(Original) The method of claim 19, further comprising:
	providing a control dispute feedback to update the dispute success model.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-9 and 11-15,17-20 are allowed. 

The most relevant art is 20050108084 to Ramamoorti, 20050108084 to Gerard and on interference search US Patent 10546302 to Zovi. The most relevant NPL is “Characterizing and preventing Chargebacks in Web Payment services”. (cited by applicant)

Claims 1, 14, 19 are allowed for similar reasons, claim 1 is exemplified;

“execute, via the at least one hardware processor, the machine learning model comprising one or more of a classification and regression tree model, a logistic regression model, a support vector machine model, a random forest model, or a gradient boosting machine model, and
		execute, via the at least one hardware processor 

Here the instant claims are directed to a machine learning process to process bulk dispute resolution. The claims are not abstract and recite a technical machine process. The process would require a computing type machine as well as processors and other technical elements. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE I EBERSMAN whose telephone number is (571)270-3442.  The examiner can normally be reached on 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571 270 1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3692